DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claims 1-22, 27-28, 38-39 are cancelled.  Claims 23-26, 29-37 and 40-42 are pending. 

Allowable Subject Matter
Claims 23-26, 29-37 and 40-42 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 23 and 42 are allowed since there is no prior teaches a display panel, wherein 
the first passivation layer is provided with a space region in which liquid crystal molecules are filled; 
the space region is between the source and the drain
the space region is between the source and the drain; and the source and the drain are configured to control rotation of the liquid crystal molecules;
a second passivation layer on a side of the first passivation layer distal to the base substrate and seals the hole; and 
a planarization layer on a side of the second passivation layer distal to the base substrate.  
Claims 24-26, 29-32 are allowed since they depend on the allowed claim 23.

Claims 33 is allowed since there is no prior teaches a method for manufacturing a display panel comprising:
forming a first passivation layer covering the gate, the source and the drain, wherein a space region is disposed in the first passivation layer; and 
filling the space region with liquid crystal molecules, wherein the space region is between the source and the drain; and the source and the drain are configured to control rotation of the liquid crystal molecules;
the step of filling the space region with the liquid crystal molecules comprising:
forming a hole in communication with the space region in the first passivation layer; and 
filling the space region with the liquid crystal molecules through the hole;
the method further comprises:
forming a second passivation layer sealing the hole on a side of the first passivation layer distal to the base substrate; and 
forming a planarization layer on a side of the second passivation layer distal to the base substrate.
Claims 34-37 and 40-41 are allowed since they depend on the allowed claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871